UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4668


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL GLOVER, a/k/a Michael G,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (7:07-cr-00023-BO-5)


Submitted:   January 27, 2011              Decided:   February 25, 2011


Before MOTZ and    KING,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Michael Glover pled guilty, pursuant to a written plea

agreement, to one count of conspiracy to distribute and possess

with   the       intent     to   distribute        more      than    five    kilograms      of

cocaine and 100 kilograms or more of marijuana, in violation of

21 U.S.C. § 846 (2006).               The district court calculated Glover’s

Guidelines          range   under     the   U.S.     Sentencing          Guidelines    Manual

(2007) at 292 to 365 months’ imprisonment and sentenced Glover

to 292 months’ imprisonment.                  On appeal, Glover’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal,

but    questioning          whether     trial        counsel    rendered         ineffective

assistance by coercing Glover to plead guilty.                            Glover has filed

a   pro    se       supplemental      brief     in    which     he       asserts    that    his

sentence is procedurally unreasonable and trial counsel rendered

ineffective assistance.               The Government has moved to dismiss the

appeal of Glover’s sentence based on his waiver of appellate

rights.      We dismiss in part and affirm in part.

                A   defendant    may    waive        the    right    to    appeal     if   that

waiver is knowing and intelligent.                     United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                         Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the plea colloquy performed in accordance

with      Fed.      R.   Crim.   P.    11,    the      waiver       is    both     valid   and

                                              2
enforceable.          See United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005).            The question of whether a defendant validly

waived his right to appeal is a question of law that this court

reviews de novo.             United States v. Blick, 408 F.3d 162, 168

(4th Cir. 2005).

            Our review of the record leads us to conclude that

Glover knowingly and voluntarily waived the right to appeal his

sentence.       We therefore grant the Government’s motion to dismiss

and dismiss the appeal of Glover’s sentence.                          Although Glover’s

appeal waiver insulates his sentence from appellate review, the

waiver    does       not   preclude    our    consideration           of    the   remaining

claims Glover’s counsel and Glover raise on appeal or prohibit

our review of Glover’s conviction pursuant to Anders.

            Turning, then, to the unwaived claims of ineffective

assistance       of     counsel,     these    claims       are    more      appropriately

raised    in     a    motion    filed    pursuant          to    28    U.S.C.A.      § 2255

(West Supp. 2010), unless counsel’s ineffectiveness conclusively

appears    on     the      record.      See       United    States         v.   Richardson,

195 F.3d 192, 198 (4th Cir. 1999).                   After review of the record,

we find no conclusive evidence that counsel rendered ineffective

assistance, and we accordingly decline to consider these claims

on direct appeal.

            Further, in accordance with Anders, we have reviewed

the remainder of the record in this case and have found no

                                              3
meritorious issues for review.                   We therefore affirm Glover’s

conviction and dismiss the appeal of his sentence.                              This court

requires that counsel inform Glover, in writing, of the right to

petition   the    Supreme      Court   of       the    United      States      for   further

review.     If    Glover      requests      that       a   petition      be    filed,   but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this    court      for      leave    to   withdraw       from

representation.      Counsel’s motion must state that a copy thereof

was served on Glover.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately            presented     in   the     materials

before    the    court   and    argument        would      not    aid    the    decisional

process.

                                                                    DISMISSED IN PART;
                                                                      AFFIRMED IN PART




                                            4